 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   EMMET P. ONG (NYBN 4581369)
 4 Assistant United States Attorney

 5          1301 Clay Street, Suite 340S
            Oakland, California 94612-5217
 6          Telephone: (510) 637-3929
            Facsimile: (510) 637-3724
 7
            E-mail: emmet.ong@usdoj.gov
 8
   Attorneys for Defendants
 9 NATIONAL MARINE FISHERIES SERVICE and
   UNITED STATES FISH AND WILDLIFE SERVICE
10

11
                                  UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15   SIERRA CLUB, INC.,                    )       Civil Action No. 3:15-cv-05872-JCS
                                           )
16        Plaintiff,                       )
                                           )
17     v.                                  )
                                           )       JOINT CASE MANAGEMENT STATEMENT
18   NATIONAL MARINE FISHERIES SERVICE and )       AND [PROPOSED] ORDER TO CONTINUE
     UNITED STATES FISH AND WILDLIFE       )       CASE MANAGEMENT CONFERENCE
19   SERVICE,                              )
                                           )
20                                         )
          Defendants.                      )
21                                         )

22

23

24

25

26

27

28 JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
     NO. 3:15-CV-05872-JCS
 1          Pursuant to the Court’s order dated May 25, 2021, Dkt. No. 101, the parties submit this joint case

 2 management statement in this Freedom of Information Act case.

 3          As previously reported, the Ninth Circuit remanded this case requiring Defendants to undertake a

 4 segregability analysis of the remaining records at issue. Defendants are close to completing their

 5 analysis but require additional time to finish the interagency consultation process. Defendants anticipate

 6 making a release of any non-exempt materials within the next 30 days. To allow additional time for

 7 Defendants to complete the segregability analysis, and for the parties to discuss the release, the parties

 8 stipulate and jointly request that the case management conference set for July 30, 2021 be continued

 9 until September 17, 2021. The parties will provide the Court with a joint case management statement by

10 September 10, 2021. The parties respectfully submit that proceeding this way will be the most efficient

11 use of the Court’s and the parties’ resources.

12          IT IS SO STIPULATED.

13

14 DATED: July 21, 2021                                   Respectfully submitted,

15                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
16
                                                          /s/ Emmet P. Ong*
17
                                                          EMMET P. ONG
18                                                        Assistant United States Attorney

19                                                        Attorneys for Defendants National Marine Fisheries
                                                          Service and United States Fish and Wildlife Service
20
     DATED: July 21, 2021                                 Respectfully submitted,
21
                                                          SUPER LAW GROUP, LLC
22

23
                                                          /s/ Reed W. Super
24                                                        REED W. SUPER

25                                                        Attorney for Plaintiff Sierra Club,
                                                          Inc.
26
                                                          *In compliance with Civil Local Rule 5-1(i)(3), the
27
     JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
28 NO. 3:15-CV-05872-JCS                          1
 1                                               filer of this document attests under penalty of
                                                 perjury that concurrence in the filing of the
 2                                               document has been obtained from the other
                                                 Signatory.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
28 NO. 3:15-CV-05872-JCS                          2
 1                                          [PROPOSED] ORDER

 2          Pursuant to stipulation of the parties, it is hereby ORDERED that the case management

 3 conference currently set for July 30, 2021 is continued until September 17, 2021. The parties shall

 4 provide a joint case management statement by September 10, 2021.

 5
           July 26, 2021
 6 DATED:__________________

 7
                                                                HON. JOSEPH C. SPERO
 8                                                         United States Chief Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
28 NO. 3:15-CV-05872-JCS                          3
